Citation Nr: 0201437	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  01-07 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to a compensable evaluation for hearing loss, 
right ear.

2. Entitlement to an increased evaluation for otitis media 
with cholesteatoma, right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1983 to May 
1986 and from August 1990 to June 1991.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied a compensable evaluation 
for hearing loss of the right ear and denied an increased 
evaluation for otitis media, right ear, with cholesteatoma 
and history of tympanic membrane perforation, currently 
evaluated 10 percent.  The veteran subsequently perfected 
this appeal.

The Board notes that in his August 2001 substantive appeal, 
the veteran complains of "ringing in the ears."  This can 
reasonably be construed as a claim of entitlement to service 
connection for tinnitus and at this time is referred to the 
RO for the appropriate action.  


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The veteran's right ear hearing impairment is currently 
manifested by average puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz of 51, with speech recognition ability 
of 92 percent.

3. The veteran is currently receiving the maximum schedular 
evaluation for chronic suppurative otitis media, right 
ear, and there is no evidence of peripheral vestibular 
disorders, Meniere's syndrome, loss of auricle or 
malignant neoplasm of the ear.  

4. The veteran has not submitted evidence tending to show 
that his service-connected disabilities are unusual, 
require frequent periods of hospitalization or cause 
unusual interference with work other than that 
contemplated within the schedular standards.  


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for hearing 
impairment of the right ear have not been met.  
38 U.S.C.A. § 1155 (1991); 38 C.F.R. §§ 3.321, 4.85, 
Diagnostic Code 6100 (2001).

2. The criteria for an evaluation in excess of 10 percent for 
right ear otitis media with cholesteatoma have not been 
met.  38 U.S.C.A. § 1155 (1991); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Codes 6200, 6204, 6205, 6207, and 6208 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the February 2001 
rating decision and June 2001 statement of the case (SOC) of 
the evidence necessary to warrant increased evaluations for 
hearing loss and otitis media.  The Board concludes that the 
discussions in the rating decision and the SOC adequately 
informed the veteran of the evidence needed to substantiate 
his claims and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
connection with this claim, outpatient treatment records were 
obtained from the Central Alabama Veterans Health Care System 
(CAVHCS) for the period from approximately June 2000 to 
February 2001.  The veteran has not identified additional 
pertinent records.  

Additionally, in keeping with the duty to assist, the veteran 
was provided a VA audiological examination in February 2001.  
In the January 2002 informal hearing presentation, the 
veteran's representative argues that this examination was 
"insufficient" because the claims file was not available 
for review.  In this regard, the Board notes that service 
connection has already been established for the above-
referenced disabilities and therefore, it is the present 
level of disability which is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Further, as will 
be discussed below, evaluation of hearing impairment involves 
a mechanical application of the rating schedule.  See 
Lendenmann v. Prinicipi, 3 Vet. App. 345  (1992).  Finally, 
having the claims file available for review would not change 
the results of the audiometric testing.  As such, it is the 
Board's opinion that this examination is adequate for rating 
purposes.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and that under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The veteran contends that the current evaluations do not 
adequately reflect the severity of his service-connected 
disabilities.  Briefly summarized, the veteran had recurrent 
right ear infections while on active duty in 1990 and 1991.  
In April 1991, he was seen by the ear, nose and throat (ENT) 
specialist who noted a perforation of the right tympanic 
membrane and referred the veteran to otolaryngology.  On 
examination in the otolaryngology clinic in May 1991, 
assessment was chronic suppurative otitis media, right ear.  
After discharge, the veteran continued to have chronic 
drainage from the right ear.  In September 1994, the veteran 
was diagnosed with superficial temporalis space infection and 
cholesteatoma, right ear and underwent an incision and 
drainage of the temporalis space abscess.  In January 1995, 
the veteran was admitted to VAMC Birmingham where he 
underwent a right mastoidectomy.  Discharge diagnosis was 
"[r]ight mastoiditis and cholesteatoma."  

The veteran was originally service-connected for otitis media 
and hearing loss of the right ear with cholesteatoma and 
history of tympanic membrane perforation in June 1995 and 
assigned a 10 percent evaluation.  This evaluation was 
continued in an April 1998 rating decision.  

Hearing Impairment, Right Ear

The veteran contends that a compensable rating is in order 
because of the difficulty he has understanding what is being 
said to him.  He contends this affects his job performance 
and his relationships with co-workers and employers.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with the rating schedule, VA ascertained the 
severity of the veteran's right ear hearing impairment 
pursuant to Diagnostic Code 6100.  The assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

In order to evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  These are assigned based on 
a combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  38 C.F.R. § 4.85(b) (2001).  
The puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85(d) (2001).  If impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I, subject to the provisions of 
§ 3.383.  38 C.F.R. § 4.85(f) (2001).

As indicated, service connection for right ear hearing loss 
was originally granted in 1995 and therefore, when evaluating 
the veteran's claim for increase, the present level of 
disability is of primary concern.  See Francisco, supra.  
Upon VA audiometric examination in February 2001, the 
veteran's puretone threshold average, in decibels, was 51 in 
the right ear.  Maryland CNC speech discrimination testing 
revealed speech recognition ability of 92 percent in the 
right ear.  

Based on the February 2001 VA audiometric examination, the 
veteran has level I hearing in the right ear.  See 38 C.F.R. 
§ 4.85, Table VI (2001).  In determining the numeric 
designation for the left ear, the Board notes that the 
veteran is not service-connected for hearing impairment in 
the left ear and consequently, is assigned a numerical 
designation of I.  See 38 C.F.R. § 4.85(f) (2001).  Applying 
the relevant numeric designations to Table VII, the 
evaluation for hearing impairment is noncompensable.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2001).

The veteran is not entitled to a compensable evaluation 
because as discussed, the severity of the veteran's 
disability warrants a noncompensable evaluation pursuant to 
the rating schedule.  

Otitis Media, Right Ear

In accordance with VA's rating schedule, VA ascertained the 
severity of the veteran's right otitis media pursuant to 
Diagnostic Code 6200.  Effective June 10, 1999, chronic 
suppurative otitis media, mastoiditis, or cholesteatoma (or 
any combination), during suppuration or with aural polyps 
warrants a 10 percent evaluation.  38 C.F.R. § 4.87, 
Diagnostic Code 6200 (2001).  A note to this diagnostic code 
indicates that hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull, should be evaluated separately.  Id.  

Records from CAVHCS indicate that in June 2000, the veteran 
was seen in the primary care clinic.  At this time, the 
veteran reported a history of recurrent ear infections and 
surgery on his right ear in 1995.  He indicated that he has 
had infections intermittently since the surgery and that the 
last drainage from the ear was about 2 months ago.  On 
physical examination, the ears were noted as 
"unremarkable."  Assessment included recurrent ear 
infections and the veteran was referred to the ENT in 
Birmingham.  

In February 2001, the veteran presented to primary care for 
ear irrigation.  A small amount of cerumen was removed from 
the right ear.  Approximately four days later, the veteran 
underwent a VA audiometric examination.  A large amount of 
ear wax was noted in the right ear and the veteran was sent 
for irrigation.  After cerumen removal, the veteran returned 
to audiology.  Otoscopy revealed a large canal opening and 
scarred tympanic membrane in the right ear.  

Although suppuration has not been recently noted by VA 
physicians, the Board assumes that the veteran's right ear 
otitis media is periodically suppurative and accepts the 
veteran's reported history in June 2000 of drainage 
approximately 2 months prior.  The Board notes that the 
maximum schedular evaluation of 10 percent for chronic 
suppurative otitis media is in effect.  Accordingly, an 
evaluation in excess of 10 percent is not available under 
Diagnostic Code 6200 and the Board will consider whether an 
evaluation in excess of 10 percent may be warranted under any 
other diagnostic code.

In this regard, Diagnostic Codes 6204 (peripheral vestibular 
disorders), 6205 (Meniere's syndrome), 6207 (loss of auricle) 
and 6208 (malignant neoplasm of the ear) provide for an 
evaluation in excess of 10 percent.  The record does not 
contain medical evidence that the veteran suffers from 
dizziness and occasional staggering or that he has been 
diagnosed with Meniere's syndrome, loss of auricle or 
malignant neoplasm of the ear.  Therefore, an increased 
evaluation under these diagnostic codes is not warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the veteran contends that his service-connected 
disabilities interfere with his job performance and affect 
his relationships with employers.  Notwithstanding, there is 
no objective evidence of record that the veteran's 
disabilities have a marked interference on employment or that 
the veteran is frequently hospitalized as a result of these 
disabilities.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).


ORDER

A compensable evaluation for hearing impairment of the right 
ear is denied.

An evaluation in excess of 10 percent for otitis media with 
cholesteatoma, right ear, is denied.



		
	THOMAS J. DANNAHER	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

